
	
		II
		112th CONGRESS
		1st Session
		S. 873
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2011
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide
		  benefits for children with spina bifida of veterans exposed to herbicides while
		  serving in the Armed Forces during the Vietnam era outside Vietnam, and for
		  other purposes.
	
	
		1.Benefits for children with
			 spina bifida of all veterans exposed to herbicides during Vietnam era
			(a)In
			 generalSection 1821 of title 38, United States Code, is
			 amended—
				(1)in subsection
			 (a), by striking in Korea both places it appears;
				(2)by striking
			 subsection (c) and inserting the following new subsection (c):
					
						(c)Veteran of covered serviceFor purposes of this section, a veteran of
				covered service is any individual as follows:
							(1)An individual, without regard to the
				characterization of that individual's service, who—
								(A)served in the
				active military, naval, or air service in or near the Korean demilitarized zone
				(DMZ), as determined by the Secretary in consultation with the Secretary of
				Defense, during the period beginning on September 1, 1967, and ending on August
				31, 1971; and
								(B)is determined by
				the Secretary, in consultation with the Secretary of Defense, to have been
				exposed to a herbicide agent during such service in or near the Korean
				demilitarized zone.
								(2)An individual,
				without regard to the characterization of that individual's service,
				who—
								(A)served in the
				active military, naval, or air service during the Vietnam era at a location
				outside the Republic of Vietnam where exposure to a herbicide agent during such
				service was likely, as determined by the Secretary in consultation with the
				Secretary of Defense; and
								(B)is determined by
				the Secretary, in consultation with the Secretary of Defense, to have been
				exposed to a herbicide agent during such service in or near such
				location.
								;
				and
				(3)in subsection
			 (d)—
					(A)by striking
			 means and inserting “means the following:
						
							(1)In the case of a
				veteran of covered service described in subsection
				(c)(1),
							;
				and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)In the case of a
				veteran of covered service described in subsection (c)(2), a chemical in a
				herbicide used in support of United States and allied military operations in or
				near a location outside the Republic of Vietnam where exposure to a herbicide
				agent was likely, as determined by the Secretary in consultation with the
				Secretary of Defense, during the period beginning on February 28, 1961, and
				ending on May 7,
				1975.
							.
					(b)Conforming
			 amendments
				(1)DefinitionsSection
			 1831 of such title is amended—
					(A)in paragraph
			 (1)(B)(i), by striking in Korea; and
					(B)in paragraph
			 (3)(B), by striking subchapter II and inserting
			 subchapter II or III.
					(2)Subchapter
			 headingThe heading for subchapter III of chapter 18 of such
			 title is amended to read as follows: Children of certain other veterans born with spina
			 bifida.
				(3)Section
			 headingThe heading for section 1821 of such title is amended to
			 read as follows: Benefits
			 for children of veterans of certain other service with spina
			 bifida.
				(4)Table of
			 sectionsThe table of sections at the beginning of such chapter
			 18 is amended—
					(A)by striking the
			 item relating to subchapter III and inserting the following:
						
							
								Subchapter III—Children of
				certain other veterans born with spina bifida
							
							;
				  
						and(B)by striking the
			 item relating to section 1821 and inserting the following:
						
							
								1821. Benefits for children of
				veterans of certain other service with spina
				bifida.
							
							.
					
